                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


CINDY L. NEBEL, et al.,

                   Plaintiffs,

      v.                                            Case No. 18-cv-1613-pp

JO-ANN STORES, INC., et al.,

                   Defendants.


      ORDER GRANTING DEFENDANTS’ MOTION TO ENLARGE TIME
         (DKT. NO. 8) AND DENYING PLAINTIFF’S MOTION FOR
                 DEFAULT JUDGMENT (DKT. NO. 13)


      This order resolves (1) the defendants’ motion to enlarge time to answer

the plaintiff’s complaint, dkt. no. 8; and (2) the plaintiff’s motion for default

judgment, dkt. no. 13. Because the court finds that the defendants’ delay in

filing their motion for enlargement of time did not significantly prejudice the

plaintiff, the court will grant that motion. Because the court is allowing the

defendants to answer the plaintiff’s complaint, and because the plaintiff did not

follow the two-step process for obtaining a default judgment, the court will

deny the plaintiff’s motion for default judgment.

I.    BACKGROUND

      A.     Defendants’ Motion For Enlargement of Time (Dkt. No. 8)

      On August 30, 2018, the plaintiff filed a complaint in Milwaukee County

Circuit Court, alleging one count of negligence and one count of violating

Wisconsin’s safe place statute. Dkt. No. 1-1 at 7-8. The complaint named four

                                          1
defendants—Jo-Ann Stores, Inc.; Jo-Ann Stores, LLC; ABC Corporation; and

XYZ Insurance Company—and named three insurance companies as

involuntary plaintiffs. Id. at 1. The circuit court record reflects that the plaintiff

served the Jo-Ann Stores defendants on September 13, 2018. Id. at 12. On

October 10, 2018, two of the three involuntary plaintiffs—Blue Cross Blue

Shield of Wisconsin and Humana Insurance Company—filed claims against the

defendants and cross claims against the plaintiff. Dkt. No. 1-1 at 28-31. Two

days later, instead of filing an answer in state court, the Jo-Ann Stores

defendants filed a notice of removal on October 12, 2018, citing 28 U.S.C.

§§1332, 1441 and 1446 as bases for removing the case to this court. Dkt. No.

1.

      Under Federal Rule of Civil Procedure 81(c)(2)(C), the defendants had

seven days from the date they filed the notice of removal—until October 19,

2018—to answer or otherwise respond to the plaintiff’s original complaint.

Under Rule. 12, the defendants had twenty-one days from the service of the

involuntary plaintiffs’ claims—until November 1, 2018—to file their answer or

other responsive pleading to those claims.

      The defendants did not file anything until November 1, 2018. On that

date, they filed (1) their answer to Blue Cross Blue Shield’s crossclaim, dkt. no.

6; (2) their answer to Humana Insurance Company’s crossclaim, dkt. no. 7;

and (3) a motion to enlarge time to answer the plaintiff’s complaint, dkt. no. 8.

They also submitted a brief supporting their motion to enlarge time, along with

their proposed answer to the plaintiff’s complaint. Dkt. Nos. 9, 9-1. The motion

                                          2
to enlarge time explained that when the defendants’ attorney calendared her

deadlines, she mistakenly wrote that the defendants’ answer to the plaintiff’s

complaint was due on the same date as the defendants’ answers to the

involuntary plaintiffs’ claims. Dkt. No. 9 at 3. The defendants asked the court

to find that their twelve-day delay in answering the plaintiff’s complaint

constituted excusable neglect. Id.

      On November 9, 2018, the plaintiff filed a response to the motion for

enlargement of time, arguing that any possible construction of the defendants’

explanation could not be considered a legally sufficient basis for the

defendants’ failure to timely respond to the plaintiff’s complaint. Dkt. No. 12 at

4. The plaintiff argued that a “‘simple case of miscalculation’” is “‘not a

sufficient reason to extend time.’” Dkt. No. 12 at 4 (quoting Lewis v. Sch. Dist.

#70, 523 F.3d 730, 740 (7th Cir. 2008); Marquez v. Mineta, 442 F.3d 539, 541

(7th Cir. 2005)). The plaintiff also contended that the defendants could not

argue that their delay resulted from a “plausible interpretation of ambiguous

rules,” because the deadlines in Rule 81(c) are not ambiguous. Id. Finally, the

plaintiff contended that because the defendants chose to remove the lawsuit to

federal court, the court should not excuse them from complying with the

federal rules.

      B.     Defendants’ Motion For Default Judgment (Dkt. No. 13)

      On the same day that the plaintiff filed her response to the defendants’

motion for an extension of time, she filed a motion for default judgment. Dkt.

No. 13. The brief supporting the plaintiff’s motion reiterates that Rule 81(c)(2)

                                         3
required the defendants to file their answer by October 19, 2018 and they did

not do so until November 1, 2018. Dkt. No. 14. The plaintiff asks the court “for

a default judgment with respect to liability and to set the matter for a jury trial

with respect to establishment of damages.” Id. at 2 (citing Fed. R. Civ. P.

55(b)(2)(B)).

II.   DISCUSSION

      A.        Defendants’ Motion For Enlargement of Time

      Rule 6(b) allows the court to extend time for acts that “may or must be

done within a specified time.” Fed. R. Civ. P. 6(b). When a party asks for an

extension of time after the time period has expired, the rule allows an extension

“if the party failed to act because of excusable neglect.” Fed. R. Civ. P.

6(b)(1)(B). The burden of showing excusable neglect falls on the party seeking

the extension, but

      [t]he district court’s decision whether to allow a late filing is ‘at
      bottom an equitable one, taking into account of all relevant
      circumstances . . . includ[ing] . . . the danger of prejudice . . . the
      length of the delay . . . the reason for the delay, including whether it
      was within the reasonable control of the movant, and whether the
      movant acted in good faith.’

Simstad v. Scheub, 816 F.3d 893, 899 (7th Cir. 2016) (quoting Pioneer Inv.

Serv. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993)). And while “‘a simple

case of miscalculation’ of a deadline generally is ‘not a sufficient reason to

extend time,’” Lewis, (quoting Marquez, 424 F.3d at 541), “[i]n at least one case,

the Seventh Circuit has found an attorney error to constitute excusable neglect

where the attorney acted in good faith and the error did not prejudice the

opposing party.” Moorer v. Always Towing and Recovery Inc., Case No. 16-cv-
                                         4
1504-pp, 2018 WL 4233005, at *2 (E.D. Wis. Sept. 5, 2018) (citing Crue v.

Aiken, 370 F.3d 668, 680-81 (7th Cir. 2004)).

      The plaintiff has not argued that she suffered any prejudice as the result

of the defendants’ delay. This case is in its very early stages; the court has yet

to issue a scheduling order or set a scheduling conference. At the time of the

defendants’ missed deadline—October 19, 2018—the defendants still had

twelve days to respond to the claims of the involuntary plaintiffs. The court

does not see how the defendants’ timely response would have altered the

progression of the case, given that time remained for the defendants’ initial

pleadings. The court does not even calendar Rule 16 scheduling conferences

until it has received responsive pleadings from all parties as to all claims. Had

the defendants’ delay prejudiced the plaintiff, the court would have expected

her to file a motion for default in the days following the October 19, 2018

deadline.

      The defendants’ delay resulted from having multiple deadlines to respond

to the plaintiff’s and the involuntary plaintiffs’ claims. The defendants moved

quickly to remedy their error once they realized it and filed the motion for

extension of time together with a proposed answer to the plaintiff’s complaint

on November 1, 2018—the day they believed the answer to be due. The court

cannot ascribe any bad faith to the defendants, given that it was the

defendants who came forward to notify the court that they had erred.

Considering the absence of prejudice along with the defendants’ good faith in

bringing their mistake to the court’s attention, the court finds that the equities

                                         5
support granting the defendants’ motion for an extension of time and

proceeding to resolve this case on its merits.

II.   Plaintiff’s Motion for Default Judgment

      Because the court now has granted the defendants’ motion for an

extension of time to answer the complaint, and will accept the proposed answer

found at docket number 9-1, the plaintiff’s motion for default judgment is

procedurally improper and the court will deny it. Even had the court denied the

motion for extension of time, the plaintiff’s motion would be procedurally

improper. “There are two stages in a default proceeding: the establishment of

the default, and the actual entry of a default judgment. Once the default is

established, and thus liability, the plaintiff still must establish his entitlement

to the relief he seeks.” VLM Food Trading Intern., Inc. v. Ill. Trading Co., 811

F.3d 247, 255 (7th Cir. 2016). The plaintiff did not ask the clerk for an entry of

default under Rule 55(a). She skipped that step, and went right to asking the

court for an entry of default judgment under Rule 55(b). As another district

court in this circuit has said:

      Federal Rule of Civil Procedure 55 requires a two-step process before
      the entry of a default judgment. A party must first seek an entry of
      default based on the opposing party’s failure to plead, under Rule
      55(a). [The plaintiff] never asked for entry of default. Only after the
      entry of default may a party move for a default judgment, under Rule
      55(b). The two-step process matters.

Day v. Floyd Mem’l Hosp., Case No. 4:15-cv-31-DML-TWP, 2015 WL 13188305,

at *1 (S.D. Ind. Oct. 2, 2015).




                                         6
III.   CONCLUSION

       The court GRANTS defendants Jo-Ann Stores, Inc. and Jo-Ann Store’s,

LLC’s motion for an enlargement of time to answer. Dkt. No. 8.

       The court ORDERS that the clerk’s office shall docket the defendants’

proposed answer, dkt. no. 9-1, as a separate docket entry.

       The court DENIES the plaintiff’s motion for default judgment. Dkt. No.

13.

       Dated in Milwaukee, Wisconsin this 3rd day of January, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       7
